Citation Nr: 1201885	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1965 to August 1967.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a left knee disability.

In a July 2010 decision, the Board denied service connection for a left knee disability.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2011, a representative of VA's General Counsel filed an unopposed motion for remand.  In a June 2011 order, the Court granted the motion, vacated the Board's July 2010 decision, and remanded the matter for readjudication. 

As set forth below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The appellant seeks service connection for a left knee disability.  He contends that although he sustained a significant left knee injury prior to service, he was drafted and determined to be fit for duty.  He claims that as a result of his military duties as a personnel specialist, he severely aggravated his left knee during service.  He further claims that his left knee has continued to deteriorate since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002).  

To establish service connection, the evidence must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir.2004).

Several statutory presumptions operate in connection with section 1110, including the presumption of soundness set forth at 38 U.S.C.A. § 1111.  Under that statutory presumption, a veteran is presumed to have been in sound condition when entering the service, "except as to defects, infirmities, or disorders noted at the time of the examination" or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

In this case, in the April 2011 motion discussed above, VA's General Counsel indicated that absent "medical evidence diagnosing a left knee disorder" at the time of entry into active duty, the presumption of sound condition attaches.  See April 2011 motion at page 3, citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994); but see Holton v. Shinseki, 557 F.3d 1362 (2009) (holding that "section 1111 is not pertinent where there is no question whether a disease or injury existed before the veteran's entry into the service or whether a preexisting condition was aggravated in service.").

Where the presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, No. 2011-7012, slip. op. at 1 (Fed. Cir. Dec. 22, 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  

The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

In this case, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.  First, given the appellant's contentions and the evidence currently of record, an examination is necessary to determine if a left knee disability clearly and unmistakably preexisted service and was not aggravated therein.  Moreover, the record on appeal currently contains no indication, other than the appellant's general assertion that his left knee continued to deteriorate after his separation from service, that his current left knee disability is causally related to any in-service incident or aggravation.  See Holton, 557 F.3d at 1367; Cotant v. Principi, 17 Vet. App. 116, 133 (2003) (establishing in-service aggravation does not eliminate nexus requirement, which must be shown by direct evidence, by chronicity, or by continuity of symptomatology).  

In addition, the Board observes that the record on appeal may be incomplete.  The record currently contains no post-service clinical evidence of complaints or findings of a left knee disability until 2007, more than 40 years after the appellant's separation from active service, when he sought to establish care with VA.  The record on appeal contains no private post-service clinical evidence whatsoever.  Although he was asked to do so on multiple occasions, the appellant has failed to submit or identify any post-service private clinical records in support of his claim, despite the fact that he reports that his left knee continued to worsen after service separation and despite the fact that he reports undergoing multiple orthopedic surgeries over the years he claims were caused by favoring his left knee.  

The appellant is advised that he has a legal obligation to cooperate fully with VA's reasonable efforts to obtain relevant records in support of his claim.  38 C.F.R. § 3.159 (2011).  This includes providing VA with enough information to identify and locate these relevant records, including the approximate time frame covered by the records, the condition treated, and the custodian or agency holding the records.  Additionally, the appellant must authorize the release of these records in a form acceptable to the custodian.  See 38 C.F.R. § 3.159(c)(2),(3) (2011).  Ultimately, it is a claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  

In that regard, the Board also notes that the appellant has recently claimed that in connection with his original June 2008 claim of service connection for a left knee disability, he submitted a statement from his private physician "documenting that I had a left knee disability before I was drafted into the military, and subsequent to discharge from the military my private physician further documented that my military service aggravated my left knee disability."  See appellant's letter of November 10, 2011; see also Motion for Reconsideration, dated January 26, 2011.  

The Board advises the appellant that there is no such physician statement of record.  Indeed in none of his communications with VA prior to 2011 did the appellant ever reference any such statement.  The appellant is advised that it would therefore be to his benefit to submit a copy of the aforementioned statement from his private physician.  

Accordingly, the case is REMANDED for the following action: 

1.  The appellant should be asked to identify all clinical records of treatment for his left knee disability since his separation from active service.  After obtaining the necessary information and authorization from the appellant, the RO should contact these treatment providers and obtain copies of records of such treatment.  

2.  After the above records, if any, are secured and associated with the record, the appellant should be scheduled for a VA medical examination to determine the etiology of his current left knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims file, the examiner should be asked to provide an opinion as to the following: 

a.  On the basis of all the evidence of record pertaining to the manifestations of the appellant's left knee disability prior to, during, and subsequent to service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the appellant had a left knee disability prior to his entry onto active duty in September 1965?  

b.  If so, on the basis of all the evidence of record pertaining to the manifestations of the appellant's left knee disability prior to, during, and subsequent to service, is it clear and unmistakable that the appellant's preexisting left knee disability either (1) underwent no increase in disability during service, or (2) that any increase in disability was due to the natural progression of the condition?

c.  Is it as least as likely as not that any current left knee disability identified on examination is causally related to any incident of the appellant's service or to aggravation of any preservice left knee disability during service?

A complete rationale for all opinions must be provided. 

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


